Citation Nr: 0837699	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
bilateral residuals of traumatic optic neuropathy, for the 
period from April 15, 1998, to January 17, 2006.

2.  Entitlement to a rating in excess of 70 percent for the 
bilateral residuals of traumatic optic neuropathy, from 
January 18, 2006.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for residuals of traumatic optic neuropathy, right eye, 
effective August 1, 1995; as well as granted service 
connection for residuals of traumatic optic neuropathy, left 
eye, and assigned a 50 percent rating for residuals of 
traumatic optic neuropathy, both eyes (claimed as bilateral 
eye condition), effective April 15, 1998.  In November 1999, 
the veteran filed a notice of disagreement (NOD) with the 
assigned effective date and disability ratings, and the RO 
issued a statement of the case (SOC) in January 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2000.

In February 2001, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In March 2001, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In a March 2001 decision, the Board assigned an effective 
date of October 26, 1994, for the award of service connection 
for the residuals of traumatic optic neuropathy, right eye, 
and remanded to the RO the claims for a higher initial rating 
for the veteran's residuals of traumatic optic neuropathy, 
right eye; and for a rating in excess of 50 percent for the 
bilateral residuals of optic neuropathy, from April 15, 1998.  
These claims were remanded for further development, to 
include obtaining outstanding VA treatment records, and 
arranging for the veteran to undergo a VA examination to 
determine the severity of his residuals of traumatic optic 
neuropathy.  The RO attempted to complete the requested 
actions.

In July 2004, the RO proposed reducing the rating for the 
veteran's residuals of traumatic optic neuropathy from 50 
percent to 0 percent (noncompensable) and continued the 
denial of the remaining claims (as reflected in the September 
2004 supplemental SOC (SSOC)).  In August 2004, the veteran 
filed an NOD with the proposed reduction.  In October 2004, 
the veteran testified during a RO hearing before a hearing 
officer; a transcript of that hearing is of record.  In 
November 2004, the RO issued an SSOC on the matters on 
appeal, along with the matter of the proposed reduction.

In a November 2004 rating decision, the RO effectuated the 
reduction in the rating for bilateral residuals of traumatic 
optic neuropathy from 50 percent to noncompensable, effective 
February 1, 2005.  Later in February 2005, the veteran's 
representative filed a substantive appeal with the reduction 
in rating.

In September 2005, the Board denied the veteran an initial 
rating in excess of 10 percent for the residuals of traumatic 
optic neuropathy, right eye, from the period from October 26, 
1994, to April 14, 1998; restored the 50 percent rating for 
the bilateral residuals of traumatic optic neuropathy, from 
February 1, 2005; and remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, the matter of a 
rating in excess of 50 percent for the bilateral residuals of 
traumatic optic neuropathy, from April 15, 1998, for further 
development, to include obtaining any outstanding VA 
treatment records, and arranging for the veteran to undergo a 
VA examination to determine the severity of his bilateral eye 
disability.  After accomplishing further development, in July 
2006, the RO increased the veteran's rating for the bilateral 
residuals of traumatic optic neuropathy to 70 percent, 
effective March 30, 2006, but continued the denial of a 
rating in excess of 50 percent for the period from April 15, 
1998, to March 29, 2006.  

In December 2006, the Board granted a 70 percent rating for 
the veteran's service-connected bilateral residuals of 
traumatic optic neuropathy from January 18, 2006, and denied 
a rating in excess of 50 percent during the period from April 
15, 1998 to January 17, 2006.  In January 2007, the veteran 
filed a motion for reconsideration of the December 2006 Board 
decision.  In April 2007, a Deputy Vice-Chairman of the Board 
denied the veteran's motion for reconsideration under the 
provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 
38 C.F.R. §§ 20.1000, 20.1001 (2008).  

The veteran appealed the December 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2008, the Court granted the parties' joint motion 
for partial remand, vacating those portions of the December 
2006 Board decision which denied a rating in excess of 50 
percent for the bilateral residuals of traumatic optic 
neuropathy, for the period from April 15, 1998 to January 17, 
2006, and denied a rating in excess of 70 percent as of 
January 18, 2006, and returned these matters to the Board for 
further proceedings consistent with the joint motion.

The Board notes that this appeal arose from disagreement with 
the initial rating assigned following the grant of service 
connection.  In the assignment of a 50 percent rating from 
April 15, 1998, to January 17, 2006, and a 70 percent rating 
from January 18, 2006, the veteran has been granted staged 
ratings for the disability under consideration.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, 
as higher ratings are potentially available at each stage, 
the Board has characterized the appeal as encompassing the 
two issues set forth on the title page.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board notes that Disabled American Veterans previously 
represented the veteran in this appeal.  In June 2008, VA 
received a VA Form 21-22a (Appointment of Individual as 
Claimant's Representative) naming Michael R. Viterna as the 
veteran's representative.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.603 (2008).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.  

As final preliminary matters, the Board notes that, in August 
2006, the veteran filed a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  In April 2008, the veteran filed a 
claim for service connection for a mental condition.  It does 
not appear that the August 2006 claim for a TDIU or the claim 
for service connection for a mental condition have yet been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and are thus referred to the RO for 
appropriate action.  In addition, in an October 2007 rating 
decision, the RO proposed reducing the rating for residuals 
of traumatic optic neuropathy from 70 percent disabling to 50 
percent disabling.  A November 2007 letter providing notice 
of the proposed reduction, informed the veteran that he could 
request a personal hearing to present evidence or argument.  
In November 2007, the veteran's representative indicated that 
the veteran wanted a predetermination hearing regarding the 
proposed reduction.  There is no indication that this hearing 
has been scheduled.  As such, this matter is also referred to 
the RO for appropriate action.  

REMAND

The RO has rated the veteran's bilateral residuals of 
traumatic optic neuropathy pursuant to Diagnostic Codes 6026-
6080 and 6080-6075.  Under Diagnostic Code 6026, optic 
neuritis is rated on the basis of underlying disease, 
combined with the impairment of visual acuity or field loss.  
38 C.F.R. § 4.84a, Diagnostic Code 6026.  

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V, Diagnostic Codes 6061-6079.

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  38 C.F.R. § 4.76.  

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost. This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.  

According to Table III, the normal visual field extent at the 
8 principal meridians, in degrees, is:  temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55.  The total visual 
field is 500 degrees.  38 C.F.R. § 4.76a, Table III.  

Diagnostic Code 6080, evaluating impairment of field of 
vision, evaluates bilateral concentric contraction of the 
visual field to 60 degrees, but not to 45 degrees as 20 
percent disabling or as equivalent to visual acuity of 20/50.  
Bilateral concentric contraction to 45 degrees, but not to 30 
degrees, is evaluated as 30 percent disabling or as 
equivalent to visual acuity of 20/70.  Bilateral concentric 
contraction to 30 degrees, but not to 15 degrees is evaluated 
as 50 percent disabling or as equivalent to visual acuity of 
20/100.  Bilateral concentric contraction to 15 degrees but 
not to 5 degrees is evaluated as 70 percent disabling or as 
equivalent to visual acuity of 20/200.  Bilateral concentric 
contraction to 5 degrees is evaluated as 100 percent 
disabling or as equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

In March 2001, the Board remanded the claim for a higher 
initial rating for the veteran's service-connected eye 
disability, and instructed that the veteran should be 
provided a VA ophthalmological examination in order to 
determine the severity of his bilateral residuals of 
traumatic optic neuropathy.  The remand specifically 
instructed that all necessary tests, including visual acuity 
testing and visual field testing using the Goldmann Perimeter 
Chart, should be performed.  The remand specifically noted 
that, "It is essential that the examiner interpret all 
graphical representations of visual field testing, and that 
the results of such testing be reported in terms of rating 
schedule criteria."  

The veteran was afforded a VA eye examination in June 2002, 
however, no visual field testing was conducted, rather, the 
examiner noted that the veteran would need GVF (Goldmann 
visual fields) next, possible electroretinogram later, to 
rule out retinal dystrophy.  The veteran again underwent VA 
eye examination in November 2002.  Visual field testing was 
not performed, but the examiner noted that GVF testing 
conducted in August 2002 revealed a spiral field bilaterally, 
not consistent with the anatomic visual field defect.  

In September 2005, the Board remanded the claim for a rating 
in excess of 50 percent for bilateral residuals of traumatic 
optic neuropathy, from April 15, 1998, and specifically 
instructed that all appropriate tests and studies, including 
tests of the veteran's field of vision, should be 
accomplished.  The remand again reiterated, "It is essential 
that the examiner interpret all graphical representations of 
visual field testing, and that the results of such testing be 
reported in terms of rating schedule criteria."  

The veteran again underwent VA eye examination in January 
2006, at which time visual field testing was not 
accomplished.  However, the examiner's diagnosis included 
unexplained vision loss bilaterally, recommend Goldmann 
visual field examination.  A March 2006 addendum reflects 
that Goldmann Visual Field testing was performed in March 
2006, and that the right eye showed moderate contraction of 
the III/4e isopter and an inferotemporal wedge-shaped defect 
baring to the blind spot, and that the left eye showed 
moderate contraction of the III/4e isopter, with the blind 
spot normal in size.  The March 2006 visual field testing 
charts have been associated with the claims file.  In an 
April 2006 addendum, the examiner who conducted the visual 
field testing noted that the results of that testing were not 
compatible with the clinical examination, and stated that she 
could not relate the visual field defects and the clinical 
examination.   

The veteran most recently underwent VA eye examination in May 
2007, however, the report of that examination specifically 
noted that visual field testing was not performed.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In the Joint Motion, the parties agreed that the January and 
March 2006 VA examinations did not comply with the Board's 
September 2005 remand directives.  See Joint Motion, at 3.  
Specifically, the parties pointed out that the VA 
examinations did not adequately interpret the graphical 
representations of field testing and translate the results in 
terms of the applicable rating criteria.  See Joint Motion, 
at 3-4.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997)  (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).
 
The above findings require that the Board remand the claims 
so that the veteran may be afforded a new VA examination to 
specific findings responsive to the applicable rating, in 
particular, in regards to visual field impairment.  The 
veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claims for higher ratings (as the original 
claims will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file currently includes records of VA treatment from the 
Atlanta VA Medical Center (VAMC) dated from March 1997 to 
March 2007, and from the East Point Community Based 
Outpatient Clinic (CBOC) dated from January 2007 to April 
2008.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of eye treatment from the Atlanta VAMC, since March 2007, and 
the East Point CBOC, since April 2008, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The RO should also obtain any outstanding pertinent records 
from the Social Security Administration (SSA).  The claims 
file includes an undated letter from SSA to the veteran 
informing him that his payments would increase in January 
based on a rise in the cost of living, and that his new 
payment would be deposited in January 1992.  However, no 
records regarding a claim for disability benefits with SSA 
have been associated with the claims file.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO 
should obtain and associate with the claims file a copy of 
any SSA decision regarding a claim for disability benefits 
pertinent to the claims on appeal, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims should include further 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's eyes from the Atlanta VAMC 
(since March 2007) and the East Point 
CBOC (since April 2008).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
veteran's claim for disability benefits 
pertinent to the claims on appeal, as 
well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his attorney a letter requesting that he 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal, that is not 
currently of record.  The RO should 
ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ophthalmology examination, by a 
physician, for evaluation of his 
bilateral residuals of traumatic optic 
neuropathy.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field vision, and 
of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  

The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected bilateral 
residuals of traumatic optic neuropathy.  
It is essential that the examiner 
interpret all graphical representations 
of visual field testing, and that the 
results of such testing be reported in 
terms of the applicable rating criteria.  
In this regard, for VA rating purposes, 
the normal visual field extent at the 8 
principal meridians, in degrees, is:  
temporally, 85; down temporally, 85; 
down, 65; down nasally, 50; nasally, 60; 
up nasally, 55; up, 45; up temporally, 
55.  The total visual field is 500 
degrees.  The examiner must report the 
extent of the remaining visual field in 
each of the eight 45 degree principal 
meridians. 

The examiner should also render specific 
findings as to the extent to which the 
veteran experiences impairment of visual 
acuity or field loss, pain, rest-
requirements, or episodic incapacity, as 
well as whether the veteran is 
experiencing active pathology.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claims should include 
consideration of whether further "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  The RO is also reminded that 
this appeal has been advanced on the Board's docket .



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

